Filed 12/18/14 P. v. Tenerelli CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076087

         v.                                                                       (Super. Ct. No. 13F7373)

PATRICK ANDREW TENERELLI,

                   Defendant and Appellant.

         Appointed counsel for defendant Patrick Andrew Tenerelli asks this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) After reviewing the entire record, we
affirm the judgment.
         On November 14, 2013, Lonna Smith, who was renting a room from defendant,
awoke early in the morning to defendant engaged in a heated argument with Anthony
Helean. She returned to her bedroom shortly thereafter, but soon heard a loud popping



                                                             1
sound like a gunshot. She investigated and found holes in one of the walls and defendant
standing in the living room with Helean. Fearing she may be shot, Smith fled the room.
She heard three additional gunshots as she fled.
       Police found a bullet hole and spent shell casings in the living room. When
defendant was later arrested, he was found possessing a partially loaded firearm
magazine. A .38-caliber revolver was found in defendant’s master bedroom and a .38-
caliber pistol and a shotgun were found in his car. Defendant has a prior felony
conviction.
       Helean sustained two gunshot wounds. He admitted being with defendant in the
house, but did not identify defendant as the person who shot him.
       Defendant pled no contest to being a felon in possession of a firearm and negligent
discharge of a firearm. (Pen. Code, §§ 29800, subd. (a), 246.3, subd. (a).) The trial court
imposed a stipulated state prison term of three years eight months, ordered various fines
and fees, and awarded 236 days of presentence custody credits (118 actual and 118
conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                    DISPOSITION
     The judgment is affirmed.



                                                  HOCH   , J.



We concur:



     MAURO         , Acting P. J.



     MURRAY        , J.




                                         3